DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because the drawings consist of empty boxes that provided limited explanatory value.  The applicant should add descriptive labels to each of the boxes for informative drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: The specification is inconsistent in its description of the standard braking strategy.  In the Abstract and paragraph [0059], the standard braking strategy used for normal conditions.  In paragraphs [0017] and [0054], the standard strategy used for abnormal conditions.  The specification should be consistent.
Appropriate correction is required.
Claim Objections
4.	Claim 17 is objected to because of the following informalities: 
Claim 17 recites “right rear brake group” (Line 3), which should be changed to --a right rear brake group--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the front axle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “a relative piloting device” (Line 9).  Claim 20 recites “the relative electromechanical or electro-hydraulic actuator and/or of the relative braking device” (Lines 3-4).  Claim 29 recites “the relative electromechanical actuator and/or of the relative braking device” (Lines 3-4).  Claim 31 recites “a relative actuation sensor” (Line 3).  It is unclear how the term “relative” modifies each of these features.  In each instance, it appears that the applicant should replace the word “relative” with –respective--.
Claim 17 recites “A braking system for vehicles” (Line 1) and two iterations of “a vehicle” (Lines 3-4).  It is unclear how many vehicles are required.
Claim 17 recites “each control unit being programmed to implement, via said piloting device, a standard braking strategy in case of malfunctions for each brake group and a fault braking strategy, if it detects an electrical fault of one or more of the brake groups”.  Claim 18 recites “wherein each control device is programmed to switch from a first switch position, corresponding to the standard braking strategy, to a second switch position corresponding to the fault-braking strategy”.  The disclosure inconsistent defines the standard braking strategy and the claims appear to require different strategies for the faulty condition.  It is unclear what the claims require.  In addition, it is unclear if the claim 18 limitations reciting switches requires physical switches or merely describes different control procedures.
Claim 17 recites “a control unit for each brake group, operatively connected to the electromechanical actuators of each brake group through a relative piloting device, each control unit being powered by an independent power source and being galvanically isolated from the other power sources”.  There are only two power sources (44).  The claim appears to require four power sources.  It is unclear how many power sources are required.  It is also unclear which feature the limitation “the other power sources” refers to.
Claim 17 introduces “a right front brake group and a left front brake group…right rear brake group and a left rear brake group”.  Dependent claims 22, 23, 24, 25, 26 each recite “a brake group” one or more times.  It is unclear how many brake groups are required and how they reconcile.
Claim 17 introduces front and rear axles.  Dependent claims 25, 26 each introduce “a front or rear axle”.  It is unclear how many axles are required and how they reconcile.
Claim 17 recites “a control unit for each brake group, operatively connected to the electromechanical actuators of each brake group through a relative piloting device”.  Claims 25 and 26 each introduce “a primary piloting device” and “a secondary piloting device”.  It is unclear how many piloting devices are required and how they reconcile.
Claim 18 recites “wherein each control device” (Lines 1-2).  It is unclear if this is meant to introduce a new feature or refers without proper antecedent basis to an already claimed feature.
Claim 22 recites the limitation "the dynamic control" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “wherein each control unit of a brake group of a front or rear axle is operatively connected to both a primary piloting device connected to the brake group thereof and to a secondary piloting device connected to the other brake group of the same axle, so that, in the case of standard operation, each braking device is actuated by its own primary piloting device and, in case of electric fault of a brake group, the braking device of the brake group in fault is actuated by the secondary control device controlled by the other control unit of the same axle”.  Claim 30 recites “where the electromechanical actuators comprise a six-phase motor, each six-phase motor being operatively connected to the primary piloting device of its own brake group and to the secondary control device of the other brake group”.  It is unclear which feature “its” refers to.
Claim 25 recites the limitation “the secondary control device” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “said axle is the front axle or rear axle of the vehicle”.  Antecedent claim 17 introduces each of a front and rear axle, but not “an axle” as implied by this claim.  It is unclear how many axles are required.
Claims 31 and 32 each recite the limitation "the system" in line 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 17-20, 23, 27, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degoul et al (US 2006/0212135) in view of Van Thiel (US 2020/0023820).
As per claim 17, Degoul et al discloses a braking system ([0003]) for vehicles, comprising: 
a right front brake group (16, Fig. 1) and a left front brake group (16, Fig. 1) intended for the front axle (Fig. 1) of a vehicle (10), right rear brake group (16, Fig. 1) and a left rear brake group (16, Fig. 1) intended for a rear axle (Fig. 1) of a vehicle, 
each brake group comprising a brake disc (20), a braking device (18) associated with said brake disc, and electro-hydraulic or electromechanical actuator devices (22) for each braking device, 
a control unit (24) for each brake group, operatively connected to the electromechanical actuators of each brake group through a relative piloting device (21), 
each control unit being programmed to implement, via said piloting device, a standard braking strategy ([0046]) in case of malfunctions for each brake group and a fault braking strategy ([0045]), if it detects an electrical fault of one or more of the brake groups.  Degoul et al does not disclose each control unit being powered by an independent power source and being galvanically isolated from the other power sources.
Van Thiel discloses a brake system comprising each control unit being powered by an independent power source (11a, 11b) and being galvanically isolated from the other power sources ([0087]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Degoul et al by providing multiple, galvanically-isolated power sources as taught by Van Thiel in order to protect against complete power loss (Van Thiel: [0032]).
	As per claim 18, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein each control device is programmed to switch from a first switch position ([0046]), corresponding to the standard braking strategy, to a second switch position ([0048]) corresponding to the fault-braking strategy.
As per claim 19, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein all the control units are operatively connected to each other so that each knows the type of operation, standard or fault, implemented by each of the other control units ([0045]).
As per claim 20, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein each electromechanical actuator is equipped with an operating sensor (40) suitable to monitor the operating condition of the relative electromechanical ([0045]) or electro-hydraulic actuator and/or of the relative braking device and to send the corresponding control unit an indication of standard or fault operation.
As per claim 23, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein the control units are programmed so that in case of fault of a brake group, the actuation of the three remaining brake groups is ensured ([0048]), wherein the braking system is operatively connected to a steering mechanism of the vehicle, so as to coordinate the operation of steering mechanism with the actuation of the functioning brake groups ([0021]).
As per claim 27, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein said axle is the front axle or rear axle of the vehicle (Fig. 1).
As per claim 31, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein the system is equipped with a manually operated device (34), a lever, foot pedal (34) and/or push button, equipped with a relative actuation sensor (32; [0014]) so as to be able to send each control unit a braking request from a user.
As per claim 32, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein the system is managed by a control unit (26, 42; [0024]) of the vehicle which manages vehicle dynamics and is able to perform guidance and an independent braking action of the same.
10.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degoul et al (US 2006/0212135) in view of Van Thiel (US 2020/0023820) and further in view of Yasukawa et al (US 2007/0228824).
As per claim 21, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein electromechanical actuators comprise a motor (22), each t motor being operatively connected to the respective piloting device and to the respective power source of the corresponding brake group ([0009]).  Degoul et al does not disclose wherein the motors are three-phase motors.
Yasukawa et al discloses a brake control device wherein electromechanical actuators comprise a three-phase motor (42; [0045]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator motors of Degoul et al by using three-phase motors as taught by Yasukawa et al in order to provide a simple and rugged actuator.
11.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degoul et al (US 2006/0212135) in view of Van Thiel (US 2020/0023820) and further in view of Kotera et al (US 2017/0240148).
As per claim 22, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17, but do not disclose the brake fault control details.
Kotera et al discloses a brake system wherein the control units are programmed so that in case of fault of a brake group, the actuation of the remaining brake groups is ensured so that: 
if the fault relates to a rear brake group, the two front brake groups are actuated and, progressively, the remaining rear brake group so as to allow the dynamic control of the vehicle ([0113], [0114]), 
if the fault relates to a front brake group, the other front brake group is actuated and the corresponding crossover rear brake group i.e. arranged on the opposite side to the functioning front brake group and, progressively, the remaining rear brake group, on the same side as the functioning front brake group ([0107]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Degoul et al by providing failsafe brake control as taught by Kotera et al in order to ensure user safety in the event of a failure.
12.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degoul et al (US 2006/0212135) in view of Van Thiel (US 2020/0023820) and further in view of Strengert et al (US 2010/0204894).
As per claim 24, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein the control units are programmed so that in case of fault of a brake group, the actuation of the three remaining brake groups is ensured ([0048]), but does not disclose wherein the braking system is operatively connected to electrical power generation means operatively connected to the brake groups so as to obtain an additional braking action of the vehicle.
Strengert et al discloses a brake system wherein the braking system is operatively connected to electrical power generation means ([0053]) operatively connected to the brake groups so as to obtain an additional braking action of the vehicle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Degoul et al by providing regenerative braking as taught by Strengert et al in order to recharge the power supplies while providing additional braking force.
13.	Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degoul et al (US 2006/0212135) in view of Van Thiel (US 2020/0023820) and further in view of Houtman et al (US 2018/0056965).
As per claim 26, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein each control unit of a brake group of a front or rear axle is operatively connected both to a primary piloting device (21), but does not disclose wherein each control unit of a brake group of a front or rear axle is operatively connected to a secondary piloting device, wherein each of said primary and secondary piloting devices is operatively connected to the brake groups of the same axle, so that, in case of standard operation, each braking device is actuated by at least one or both of said primary and secondary piloting devices and, in case of electric fault of one of said devices, the braking device of the brake group in fault is actuated by the other piloting device.
Houtman et al discloses a brake system wherein each control unit of a brake group of a front or rear axle is operatively connected both to a primary piloting device ([0057]) and to a secondary piloting device ([0057]), wherein each of said primary and secondary piloting devices is operatively connected to the brake groups of the same axle, so that, in case of standard operation, each braking device is actuated by at least one or both of said primary and secondary piloting devices ([0027]) and, in case of electric fault of one of said devices, the braking device of the brake group in fault is actuated by the other piloting device ([0057]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Degoul et al by redundantly connecting the brake motor drivers and brake motors as taught by Houtman et al in order to ensure effective braking in the event of a brake system fault.
14.	Claim(s) 25, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degoul et al (US 2006/0212135) in view of Van Thiel (US 2020/0023820) and further in view of Strengert et al (US 2010/0198473).
As per claim 25, Degoul et al and Van Thiel disclose the braking system for vehicles according to claim 17.  Degoul et al further discloses wherein each control unit of a brake group of a front or rear axle is operatively connected to both a primary piloting device (21) connected to the brake group thereof, but does not disclose wherein each control unit of a brake group of a front or rear axle is operatively connected to a secondary piloting device connected to the other brake group of the same axle, so that, in the case of standard operation, each braking device is actuated by its own primary piloting device and, in case of electric fault of a brake group, the braking device of the brake group in fault is actuated by the secondary control device controlled by the other control unit of the same axle.
Strengert et al discloses a brake system wherein each control unit of a brake group of a front or rear axle is operatively connected to both a primary piloting device (30a) connected to the brake group thereof and to a secondary piloting device (30b) connected to the other brake group of the same axle, so that, in the case of standard operation, each braking device is actuated by its own primary piloting device ([0068]) and, in case of electric fault of a brake group, the braking device of the brake group in fault is actuated by the secondary control device controlled by the other control unit of the same axle ([0068]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Degoul et al by redundantly connecting the corner processors and brake motor drivers as taught by Strengert et al in order to ensure effective braking in the event of a brake system fault.
	As per claim 28, Degoul et al, Van Thiel and Strengert et al disclose the braking system for vehicles according to claim 25.  Degoul et al further discloses wherein all the control units are operatively connected to each other so that each knows the type of operation, standard or fault, implemented by each of the other control units ([0045]).
As per claim 29, Degoul et al, Van Thiel and Strengert et al disclose the braking system for vehicles according to claim 25.  Degoul et al further discloses wherein each electromechanical actuator is equipped with two operating sensors (40) each suitable to monitor the operating condition of the relative electromechanical actuator ([0045]) and/or of the relative braking device and to send an indication of standard or fault operation to both the control units ([0045]).
15.	Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degoul et al (US 2006/0212135) in view of Van Thiel (US 2020/0023820), Strengert et al (US 2010/0198473), Ochiai (US 2004/0150365) and Houtman et al (US 2018/0056965).
As per claim 30, Degoul et al, Van Thiel and Strengert et al disclose the braking system for vehicles according to claim 25.  Degoul et al further discloses where the electromechanical actuators comprise a motor (22), each motor being operatively connected to the primary piloting device of its own brake group ([0009]), but does not disclose where the electromechanical actuators comprise a six-phase motor, each six-phase motor being operatively connected to the primary piloting device of its own brake group and to the secondary control device of the other brake group.
Houtman et al discloses a brake system where the electromechanical actuators comprise a motor ([0036]), each motor being operatively connected to the primary piloting device of its own brake group and to the secondary control device of the other brake group ([0057]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Degoul et al by redundantly connecting the brake motor drivers and brake motors as taught by Houtman et al in order to ensure effective braking in the event of a brake system fault.  Degoul et al, Van Thiel, Strengert et al and Houtman et al do not disclose six-phase motors.
Ochiai discloses a power output apparatus where the electromechanical actuators comprise a six-phase motor (Fig. 4; [0082]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator motors of Degoul et al by using six-phase motors as taught by Ochiai in order to reduce torque pulses.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
Kotera et al (US 2017/0210361).
Kolbe et al (US 2012/0150362).
Nilsson (US 2008/0296106).
Kolberg (US 2006/0184306).
Chubb (US 2002/0167218).
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657